[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT #139
CT Page 2016
The defendant's motion for summary judgment (#139) is denied as there are genuine questions of material fact as to whether the defendant had custody and control over the premises at the time of the alleged incident. The issue of control over premises that are allegedly defective are questions of fact reserved for the trier of fact. Boyd v. George, Superior Court, Judicial District of Fairfield at Bridgeport, Docket No. 314638 (June 6, 1995, Maiocco, J.); Halloway v. Nejam, Superior Court, Judicial District of Danbury, Docket No. 307893 (April 7, 1995, Stodolink, J.); Overtonv. Fenner America, Inc. Superior Court, Judicial District of Middlesex at Middletown, Docket No. 67054 (May 5, 1994, Gaffney, J.) citing Wright v. Coe  Anderson, Inc., 156 Conn. 145, 151,239 A.2d 493 (1968).
Furthermore, "issues of negligence are ordinarily not susceptible for summary adjudication but should be resolved by trial in the ordinary manner." (Internal quotation marks omitted.)Fogarty v. Rashaw, 193 Conn. 442, 446, 476 A.2d 582 (1984).
John J. P. Ryan, Judge